ORIGINAL                                           12/29/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 20-0610


                                          DA 20-0610
                                                                                FILED
IN RE THE MARRIAGE OF:
                                                                               DEC 2 9 2020
LYNDSEY M. LALICKER,                                                         Bowen Greenwood
                                                                                             Court
                                                                           Clerk of Suprerne
                                                                              Srtc. nr Montana

               Petitioner and Appellee,
                                                                     ORDER
      v.

CHAD J. HARTKOPF,

               Respondent and Appellant.


       Through counsel, Appellant Chad J. Hartkopf petitions this Court for an out-of-time
appeal of a March 19, 2020 Findings of Fact, Conclusions of Law and Order, issued in the
Sixth Judicial District Court, Park County. Hartkopfexplains that he relied on his previous
counsel's advice that the Order was not appealable and that he should seek reliefthrough a
motion pursuant to M.R. Civ. P. 59 or 60 in the District Court. He explains that his appeal
is late due to inappropriate advice and not due to his mistake or negligence.
M. R. App. P. 4(6).
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "Mr' the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[d"
       We conclude that Hartkopf has demonstrated extraordinary circumstances to pursue
this appeal.
       IT IS ORDERED that Hartkopfs Petition for an Out-of-Time Appeal is GRANTED
and that his counsel shall prepare, file, and serve a Notice of Appeal with this Court in
accordance with the Montana Rules of Appellate Procedure and within thirty days. Failure
to do so will result in dismissal of this appeal without further notice.
      The Clerk of the Suprerne Court is directed to provide a copy of this Order to all
counsel of record.
      DATED this 7/0
                   1 1 day of December, 2020.




                                                               Justices




                                          2